      Case 4:20-cv-03484 Document 23 Filed on 01/25/21 in TXSD Page 1 of 1

                                    CAUSE NO. 4:20-CV-03484

FIESTA MART, LLC                                §
PLAINTIFF                                       §
                                                §
VS.                                             §    IN THE US DISTRICT COURT, SOUTHERN
                                                                        DISTRICT OF TEXAS
                                                §
WILLIS OF ILLINOIS, INC., ET AL
                                                §
DEFENDANT
                                                §
                                                §
                                                §
                                                §

                                  SUMMONS IN A CIVIL ACTION
                                     RETURN OF SERVICE



THIS SUMMONS IN A CIVIL ACTION, PLAINTIFF'S FIRST AMENDED COMPLAINT, ORDER FOR
CONFERENCE AND DISCLOSURE OF INTERESTED PARTIES, MEMORANDUM AND ORDER
REGARDING DISCOVERY MOTIONS, MOTIONS FOR SUMMARY JUDGMENT AND ANALOGOUS
MOTIONS TO DISMISS, ORDER TO SHOW CAUSE CONCERNING REMOVAL, JOINT
DISCOVERY/CASE MANAGEMENT PLAN UNDER RULE 26 (F) FEDERAL RULES OF CIVIL
PROCEDURE, EXHIBIT 1, EXHIBIT 2, EXHIBIT 3, EXHIBIT 4, EXHIBIT 5, PROCEDURES, FOR
INDIAN HARBOR INSURANCE COMPANY C/O REGISTERED AGENT THE CORPORATION TRUST
COMPANY CORPORATION TRUST CENTER WAS RECEIVED BY ME ON FRIDAY, JANUARY 22,
2021 AT 3:00 PM.

I DELIVERED THE ABOVE-MENTIONED DOCUMENTS TO AMY MCLAREN WHO REPRESENTED
THAT THEY WERE AUTHORIZED TO ACCEPT SERVICE ON BEHALF OF INDIAN HARBOR
INSURANCE COMPANY C/O REGISTERED AGENT THE CORPORATION TRUST COMPANY
CORPORATION TRUST CENTER ON MONDAY, JANUARY 25, 2021 AT 10:47 AM AT 1209 ORANGE
STREET, WILMINGTON, DE 19801.

I AM OVER THE AGE OF EIGHTEEN, AND AM NOT A PARTY TO THIS CASE.

I DECLARE UNDER PENALTY OF PERJURY THAT THIS INFORMATION IS TRUE.

MONDAY, JANUARY 25, 2021

JOHN A. GARBER
JOHN A. GARBER
Process Server




4:20-CV-03484
DocID: P279194_6
